Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both “supercharger compressor” and “supercharger system” (see Page 5, Lines 25-32 of Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the turbine system 20comprises a plurality of turbines and the turbocharger compressor system comprises a plurality of turbocharger compressors” (claim 9) and “wherein the supercharger system comprises a plurality of supercharger compressors” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities: 
“the exhaust gas outlet” in line 8 should be --the exhaust 
“the linkage” in line 15 should be --the first linkage--.
Claim 4 is objected to because “the supercharger assembly” in line 2 should be --the supercharger system--.
Claim 8 is objected to because of the following informalities:
“comprises a one or more geared elements” in line 2 should be --comprises one or more geared elements--;
“that of the flywheel” in line 3 should be --speed of the flywheel--;
“that of the compressor” in line 3 should be --speed of the supercharger compressor--;
“that of the supercharger shaft-- in line 3 should be --speed of a supercharger shaft--.
Claim 9 is objected to because of the following informalities:
“the turbine system” in line 2 should be --the turbocharger system--;
“the turbocharger compressor system” in line 2 should be --the turbocharger system--.
Claim 12 is objected to because of the following informalities:
“the second clutch” in line 8 should be --a second clutch--;
“the bypass loop valve” in line 8 should be --a bypass loop valve--;
“the bypass loop” in line 8 should be --a bypass loop--;
“the supercharger” in line 9 should be --the supercharger system --;
“the linkage” in line 9 should be --the first linkage--.
Claim 13 is objected to because of the following informalities:
“the second clutch” in line 8 should be --a second clutch--;
“the bypass loop valve” in line 8 should be --a bypass loop valve--;
“the bypass loop” in line 8 should be --a bypass loop--;
“the supercharger” in line 9 should be --the supercharger system --;
“in that direction is enabled” in lines 9-10 should be --is enabled--.
Claim 14 is objected to because of the following informalities:
“the second clutch” in line 7 should be --a second clutch--;
“the bypass loop valve” in line 7 should be --a bypass loop valve--;
“the bypass loop” in line 7 should be --a bypass loop--;
“the supercharger” in line 8 should be --the supercharger system --;
“in that direction is enabled” in lines 8-9 should be --is enabled--.
Claim 15 is objected to because of the following informalities:
“the second clutch” in line 8 should be --a second clutch--;
“the bypass loop valve” in line 8 should be --a bypass loop valve--;
“the bypass loop” in line 8 should be --a bypass loop--;
“the supercharger” in line 9 should be --the supercharger system --;
“the linkage” in line 9 should be --the first linkage--.
Claim 16 is objected to because of the following informalities: 
“the exhaust gas outlet” in line 9 should be --the exhaust 
“the linkage” in line 16 should be --the first linkage--.
Claim 17 is objected to because of the following informalities:
 “the variable ratio” in line 3 should be --a variable ratio--;
“either (a) by a change in engine speed or (b) in the variable ratio” in lines 2-3 should be -- either (a) by a change in engine speed or (b) by a change in the variable ratio--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 appears to contain two transitional phrases - “…the engine assembly comprising…” in lines 1-2 and “the method comprising:” in line 19.  It is therefore not clear where the preamble of the claim is intended to end, and because of this it is not clear which statutory category the claim is directed at.  For the purpose of examination, “the method comprising:” in line 19 will be interpreted as the transitional phrase and the claim is directed at a method of controlling.  
Claim 17 depends from claim 16 and inherits the 112 deficiency of its parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (U.S. 5,890,468) in view of Weyer et al. (U.S. 2011/0100339) and further in view of Okada (U.S. 5,133,188).
Re claim 1:
Ozawa discloses an engine assembly (Figs. 1 and 19 (shown as a type of engine assembly; see Col. 27, Lines 59-64 describes that only the elements unique to a specific embodiment are shown while the other (non-unique) components are omitted)) comprising: 
an internal combustion engine (1, engine - Col. 15, Line 40 (a type of internal combustion engine, see Col. 2, Line 32)) having: a combustion chamber (Col. 2, Line 32 - “combustion pressure in a cylinder” (for there to be combustion pressure within a cylinder requires a type of combustion chamber)); an air inlet (23, intake pipe - Col. 16, Line 12) for 5supplying air to the combustion chamber (Col. 16, Lines 23-28); a fuel injector (Col. 16, Line 38 - “…fuel injected to the engine…” (for fuel to be injected to the engine requires a type of fuel injector)) for supplying fuel to the combustion chamber (Col. 16, Line 38 - “…fuel injected to the engine…”); an exhaust outlet for releasing exhaust gas from the combustion chamber (element 1 is a type of internal combustion engine (see Col. 2, Line 32) and internal combustion engines inherently include a type of exhaust outlet for releasing exhaust gas) and a rotatable drive shaft (1A, output shaft - Col. 15, Line 40 (a type of rotatable drive shaft as shown in Fig. 19)), wherein combustion of fuel in air within the combustion chamber results in rotation of the drive shaft (inherent function of internal combustion engine);  
a supercharger system (Col. 16, Lines 12-19 - “suction side of the mechanical supercharger…the delivery side of the mechanical supercharger” (person having ordinary skill in the art would recognize elements 20 and its suction and delivery sides collectively form a type of supercharger system)) comprising a supercharger compressor (20, mechanical supercharger - Col. 15, Lines 40-41 (a supercharger is a type of compressor)) configured to receive kinetic energy from the drive shaft (1A)(see Fig. 19 - element 20 is shown configured to be driven (receive kinetic energy) from element 1A through elements 6, 7, and 10) and to compress air for use in combustion in the 15combustion chamber (inherent function of a supercharger, see Col. 18, Lines 14-17); 
a flywheel (171, flywheel - Col. 27, Line 57) configured for kinetic energy storage (see Fig. 21 at line labeled “FLY-WHEEL” and Col. 29, Lines 66-67); 
a first linkage (6, gear - Col. 16, Line 53; 7, gear - Col. 16, Line 54; 12, planet gears - Col. 16, Line 51; 13, planetary carrier - Col. 16, Line 51; 14, ring gear - Col. 16 Lines 51-52; 175, gear - Col. 28, Lines 3-4; 8, gear - Col. 28, Line 2; 170, clutch unit - Col. 27, Line 56 (elements 6, 7, 8, 12, 13, 14, 175, and 170 are collectively shown as a type of first linkage in Fig. 19 and as described in Col. 27, Line 65 - Col. 28, Line 11)) between the drive shaft (1A) and the flywheel (171)(see Fig. 19 - elements 6/7/8/12/13/14/175/170 are shown between element 1A and element 171); and 
a second linkage (11, sun gear - Col. 16, Lines 50-51 (shown as a type of second linkage in Fig. 19)) between the first linkage (6/7/8/12/13/14/175) and the supercharger compressor (20)(see Fig. 19 - element 11 is shown between element 6/7/8/12/13/14/175/170 and element 20).
Ozawa fails to disclose a turbocharger system comprising: a turbine configured to recover energy from 10exhaust gas provided via the exhaust gas outlet; and a turbocharger compressor configured to receive energy from the turbine and thereby to compress air for use in combustion of fuel in the combustion chamber.
Weyer teaches an engine assembly (Fig. 1 (shown as a type of engine assembly)) comprising a turbocharger system (14, turbocharger - Para 14) comprising a turbine (16, turbine part - Para 14) configured to recover energy from 10exhaust gas provided via an exhaust gas outlet (62, exhaust manifold - Para 19 (a type of exhaust gas outlet as shown in Fig. 1))(see Fig. 1 and Para 14); and a turbocharger compressor (18, compressor part - Para 14) configured to receive energy from the turbine (16)(see Fig. 1 - element 18 is shown driven by element 16 via an unlabeled shaft) and thereby to compress air for use in combustion of fuel in a combustion chamber (see Fig. 1 and Paras 1 and 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine assembly of Ozawa after the engine assembly of Weyer (thereby including the turbocharger system of Weyer in the engine assembly of Ozawa) for the advantage making use of exhaust energy to compress air to thereby convey a greater mass of air to the combustion chamber of the internal combustion engine (Weyer; Para 1).
Ozawa/Weyer fails to disclose wherein the [first] linkage comprises a variable belt drive.
Okada teaches an engine assembly (Fig. 1 (a type of engine assembly is shown)) wherein a first linkage (Col. 2, Line 38 - “…CVT (a couple of variable or changeable pulleys 24 and 24 and a variable belt 25)…” (a CVT is a type of a first linkage as shown in Fig. 1)) comprises a variable belt drive (Col. 2, Lines 38-50 (a type of variable belt drive is described)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the first linkage of Okada (Okada; Col. 2, Line 38 - “…CVT (a couple of variable or changeable pulleys 24 and 24 and a variable belt 25)…”) could have been included with the first linkage of Ozawa (Ozawa; 6/7/8/12/13/14/175) by inserting the first linkage of Okada between the drive shaft of Ozawa (Ozawa; 1A) and the planetary gear of Ozawa (Ozawa; 10, differential planetary gearing - Col. 15, Line 39) because Okada teaches wherein the first linkage (Okada; Col. 2, Line 38 - “…CVT (a couple of variable or changeable pulleys 24 and 24 and a variable belt 25)…”) connects a drive shaft (Okada; 10, crankshaft - Col. 2, Line 18 (a type of drive shaft as shown in Fig. 1)) and a planetary gear mechanism (Okada; 14, Col. 2, Lines 24-25)(Okada; see Fig. 1 - elements 24/25 are shown connecting element 10 and 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine assembly of Ozawa after the engine assembly of Okada (thereby including the first linkage of Okada with the first linkage in the system of Ozawa/Weyer by inserting the first linkage of Okada between the drive shaft of Ozawa (Ozawa; 1A) and the planetary gear of Ozawa (Ozawa; 10, differential planetary gearing - Col. 15, Line 39)) for the advantage of being able to seamlessly change the gear ratio of the linkage through a continuous range of gear ratios (well-known function of a CVT).
Re claim 2:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above) wherein the first linkage (Ozawa; 6/7/8/12/13/14/175/170 (modified to include CVT of Okada as described above)) further comprises a fixed ratio mechanical transmission (Ozawa; 12, planet gears - Col. 16, Line 51; 14, ring gear - Col. 16 Lines 51-52; 8, gear - Col. 28, Line 2 (8, 12, and 14 are collectively shown as a type fixed ratio mechanical transmission)) configured to increase rotational speed of the flywheel (Ozawa; 171) relative to the variable belt drive (Okada; Col. 2, Line 38 - “…CVT…”)(in the modified Ozawa/Okada, the CVT of Okada has been included between the drive shaft 1A and planetary gear 10 of Ozawa; Fig. 21 of Ozawa shows rotational speed of “FLY-WHEEL” (which is shown determined by elements 8/12/14 in Fig. 19) increased relative to “ENGINE”).
Re claim 3:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above) wherein the first linkage (Ozawa; 6/7/8/12/13/14/175/170 (modified to include CVT of Okada as described above)) comprises a first clutch (Ozawa; 170, clutch unit - Col. 27, Line 56 (a type of first clutch)) by which the flywheel (Ozawa; 171) is engagable with the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is closed (Ozawa Col. 28, Lines 61-64) and disengagable from the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is open (Ozawa; Col. 29, Lines 62-65)(in the modified Ozawa/Okada, the CVT of Okada has been included between elements 1A and 10 of Ozawa (as described above)).
Re claim 4:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above) further comprising a second clutch (Ozawa; 172, brake unit - Col. 27, Line 56 (a type of second clutch as described in Col. 27, Line 65 - Col 28, Line 18; Col. 29, Lines 10-15, as well as Col. 30, Lines 20-48 (see Fig. 21 at curve labeled “MECHANICAL SUPERCHARGER”))) whereby the supercharger assembly (Ozawa; 20 and its suction and deliver sides as referenced in Col. 16, Lines 12-19) is engagable with the flywheel (Ozawa; 171) when the second clutch (Ozawa; 172) is closed (Ozawa; Col. 29, Lines 42-51) and disengagable from the flywheel (Ozawa; 171) when the second clutch (Ozawa; 172) is open (Col. 30, Lines 20-48).
Re claim 5
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above).
Ozawa fails to disclose the engine assembly further comprising an exhaust gas circuit for supplying exhaust gas from the exhaust outlet of the internal combustion engine to the turbine of the turbocharger system.
Weyer teaches the engine assembly (Fig. 1) further comprising an exhaust gas circuit (20, exhaust-gas duct - Para 14 (a type of exhaust gas circuit as shown in Fig. 1)) for supplying exhaust gas from the exhaust outlet (62) of an internal combustion engine (10, internal combustion engine - Para 14) to the turbine (16) of the turbocharger system (14)(see Fig. 1 - element 20 is shown supplying output of element 10 to element 16 through element 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust gas circuit of Weyer in the system of Ozawa/Weyer/Okada for the advantage being able to position the turbocharger (of the combined Ozawa/Weyer/Okada) remotely from the engine which allows for flexibility in system packaging (Weyer; see Fig. 1 where the position of element 14 is shown remote of element 10 by way of element 20).
Re claim 6:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above) further comprising an air inlet circuit (Ozawa; 21, line - Col. 16, Line 15; 21a, line - Col. 16, Line 14; 24, line - Col. 16, Line 18 (elements 21, 21a, and 24 are collectively shown as a type of inlet circuit in Fig. 1)) for supplying air to the air inlet (Ozawa; 23) of the internal combustion engine (Ozawa; 1)(Ozawa; see Fig. 1 and Col. 16, Lines 12-28), wherein the air inlet circuit (Ozawa; 21/21a/23) comprises the supercharger compressor (Ozawa; 20)(Ozawa; see Fig. 1 - element 20 is shown disposed in 21/21a/23) and the turbocharger compressor (Weyer; 18)(in the combined Ozawa/Weyer/Okada, the turbocharger compressor 18 has been included in the system of Ozawa and doing so places the turbocharger compressor 18 of Weyer in the air inlet circuit of Ozawa).
Ozawa/Weyer/Okada (as described above) fails to disclose wherein the supercharger compressor is upstream of the turbocharger compressor in the air inlet circuit
Weyer teaches wherein a supercharger compressor (40, compressor - Para 17 (a type of supercharger compressor as shown in Fig. 1)) is upstream of the turbocharger compressor (18) in an air inlet circuit (22, intake air duct - Para 17)(see Fig. 1 - element 40 is shown upstream of element 18 in element 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the combined Ozawa/Weyer/Okada, arranged the supercharger compressor (Ozawa; 20) upstream of the turbocharger compressor (Weyer; 18), for the advantage of being able to convey additional air volume in multiple-flow fashion to the engine (Weyer; Para 17).
Re claim 7:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 6 (as described above) wherein the air inlet circuit (Ozawa; 21/21a/23) further comprises a bypass loop (Ozawa 21a, line - Col. 16, Line 14 (shown as a type of bypass loop in Fig. 1)) including a bypass loop valve (Ozawa; 22, on/off valve - Col. 16, Line 14 (a type of bypass loop valve as shown in Fig. 1)) by which inlet air can selectively be caused to bypass the supercharger compressor (Ozawa; 20)(Ozawa; Col. 16, Lines 12-28).
Re claim 8:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above) wherein the second linkage (Ozawa; 11) comprises a one or more geared elements (Ozawa; 11, sun gear - Col. 16, Lines 50-51) to enable a change in speed between that of the flywheel (Ozawa; 171) and that of the compressor (Ozawa; 20) and that of the supercharger shaft (Ozawa; see Fig. 19 at 20 (a type of shaft is shown leaving element 20 and connecting to element 11))(Ozawa; see Figs. 19 and 21 (element 11 is shown enabling a change in speed between elements 171 and 20 in Fig. 19 and these speed changes are shown in Fig. 21)).
Re claim 9:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above).
Ozawa/Weyer/Okada (as described above) fails to disclose wherein the turbine system 20comprises a plurality of turbines and the turbocharger compressor system comprises a plurality of turbocharger compressors.
Weyer teaches an engine assembly (Fig. 1) wherein a turbine system (16, turbine part - Para 14; 42, power turbine - Para 15 (person having ordinary skill in the art would recognize elements 16 and 42 are collectively a type of turbine system)) comprises a plurality of turbines (16, turbine part - Para 14; 42, power turbine - Para 15) and a turbocharger system (60, turbocompound system - Para 14) comprises a plurality of turbocharger compressors (40, compressor - Para 17; 18, compressor part - Para 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine assembly of Ozawa/Weyer/Okada after the engine assembly of Weyer (thereby including the plurality of turbines and compressors of Weyer in the system of Ozawa) for the advantage of rise in efficiency and decrease in fuel consumption (Weyer; Para 28).
Re claim 11:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above) further comprising a controller (Ozawa; 60, control device or controller - Col. 16, Line 4) configured to control modes of the engine assembly (Col. 28, Line 33 - Col. 30, Line 50).
Re claim 12:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 11 (as described above) wherein the first linkage (Ozawa; 6/7/8/12/13/14/175/170 (modified to include CVT of Okada as described above)) comprises a first clutch (Ozawa; 170, clutch unit - Col. 27, Line 56 (a type of first clutch)) by which the flywheel (Ozawa; 171) is engagable with the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is closed (Ozawa Col. 28, Lines 61-64) and disengagable from the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is open (Ozawa; Col. 29, Lines 62-65)(in the modified Ozawa/Okada, the CVT of Okada has been included between elements 1A and 10 of Ozawa (as described above)), in a first mode (Ozawa; Col. 29, Line 4 - Col. 30, Line 50)
the first clutch (Ozawa; 170) is closed such that transfer of energy between the variable belt drive (Okada; CVT) and the flywheel (Ozawa; 171) in either direction is enabled (Ozawa; Col. 29, Lines 4-52 (“…the flywheel is going to start rotation upon the engagement of the clutch…the flywheel 171 is rotating in the position 4F…”; see Fig. 21 where rotational speed 4F of flywheel is shown such that transfer of energy is enabled from or to the flywheel, and in the Modified Ozawa/Weyer/Okada, the CVT of Okada has been included between elements 1A and 10 of Ozawa and thereby in the mode described in Col. 29, Lines 4-52 of Ozawa, transfer of energy between the CVT of Ozawa/Weyer/Okada and the flywheel of Ozawa/Weyer/Okada in either direction is enabled)); and 
the second clutch (Ozawa; 172, brake unit - Col. 27, Line 56 (a type of second clutch as described in Col. 27, Line 65 - Col 28, Line 18; Col. 29, Lines 10-15, as well as Col. 30, Lines 20-48 (see Fig. 21 at curve labeled “MECHANICAL SUPERCHARGER”))) is open (Ozawa; Col. 29, Lines 4-52 (“…For the brake unit 172, as with the above state, the controller 60 continually outputs a command to the brake solenoid valve 174, allowing the brake unit 172 to freely rotate…”)) such that the supercharger (Ozawa; 20) is disconnected from the linkage (Ozawa; Col. 29, Line 66 - Col. 30, Line 6 (“…the ring gear 14 is rotated at the further sped-up position 6F. Accordingly, the speed of the mechanical supercharger 20 is quickly reduced So that it rotates in the nearly Zero position 6S as shown in FIGS. 20 and 21…” (element 172 is still open as described in Col. 29, Lines 12-15; see Fig. 21 where speed of Mechanical Supercharger is reduced from speed of Engine after M6))).
Ozawa/Weyer/Okada fails to teach wherein in the first mode the bypass loop valve is set to open the bypass loop such that the supercharger is disconnected from inlet air.
Ozawa teaches wherein in a mode (Ozawa; Col. 19, Lines 11-30) the bypass loop valve (Ozawa; 22) is set to open the bypass loop (Ozawa; 21a) such that the supercharger (Ozawa; 20) is disconnected from inlet air (see Fig. 1 and Col. 19, Lines 23-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Ozawa’s setting of bypass loop valve to open the bypass loop in the first mode of Ozawa/Weyer/Okada for the advantage of reducing energy loss (Ozawa; Col. 19, Lines 23-30).
Re claim 13:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 11 (as described above) wherein the first linkage (Ozawa; 6/7/8/12/13/14/175/170 (modified to include CVT of Okada as described above)) comprises a first clutch (Ozawa; 170, clutch unit - Col. 27, Line 56 (a type of first clutch)) by which the flywheel (Ozawa; 171) is engagable with the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is closed (Ozawa Col. 28, Lines 61-64) and disengagable from the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is open (Ozawa; Col. 29, Lines 62-65)(in the modified Ozawa/Okada, the CVT of Okada has been included between elements 1A and 10 of Ozawa (as described above)), in a second mode (Ozawa; Col. 29, Line 4 - Col. 30, Line 50)
the first clutch (Ozawa; 170) is closed such that transfer of energy between the variable belt drive (Okada; CVT) and the flywheel (Ozawa; 171) in either direction is enabled (Ozawa; Col. 29, Lines 4-52 (“…the flywheel is going to start rotation upon the engagement of the clutch…the flywheel 171 is rotating in the position 4F…”; see Fig. 21 where rotational speed 4F of flywheel is shown such that transfer of energy is enabled from or to the flywheel, and in the Modified Ozawa/Weyer/Okada, the CVT of Okada has been included between elements 1A and 10 of Ozawa and thereby in the mode described in Col. 29, Lines 4-52 of Ozawa, transfer of energy between the CVT of Ozawa/Weyer/Okada and the flywheel of Ozawa/Weyer/Okada in either direction is enabled)); and 
the second clutch (Ozawa; 172, brake unit - Col. 27, Line 56 (a type of second clutch as described in Col. 27, Line 65 - Col 28, Line 18; Col. 29, Lines 10-15, as well as Col. 30, Lines 20-48 (see Fig. 21 at curve labeled “MECHANICAL SUPERCHARGER”))) is closed (Ozawa; Col. 30, Lines 20-48 (“…Simultaneously, the controller 60 outputs a command to the brake solenoid valve 174 to establish the engagement between the brake plates 172a and the fixed-side brake plates 172b under a hydraulic pressure supplied through the brake solenoid valve 174…”)) such that transfer of energy between the flywheel and the supercharger in that 15direction is enabled (Ozawa; Col. 30, Lines 20-48 (“…If the above process is carried out by using the brake 172 alone, friction heat would be excessively generated due to a brake load, particularly, in a transient slipping state, resulting in the problem of causing a creep condition or deteriorating durability. By contrast, with the above arrangement, the brake load can be relieved by utilizing the inertial force of the flywheel 171…”).
Ozawa/Weyer/Okada fails to teach wherein in the second mode the bypass loop valve is set to close the bypass loop.
Ozawa teaches wherein in a mode (Col. 16, Lines 20-28) the bypass loop valve (Ozawa; 22) is set to close the bypass loop (Ozawa; 21a)(see Fig. 1 and Col. 16, Lines 20-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Ozawa’s setting of bypass loop valve to close the bypass loop in the second mode of Ozawa/Weyer/Okada for the advantage of supplying the engine through the mechanical supercharger (Ozawa; Col. 19, Lines 23-30) which increases engine output (Ozawa; Col. 1, Lines 10-11).
Re claim 14:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 11 (as described above) wherein the first linkage (Ozawa; 6/7/8/12/13/14/175/170 (modified to include CVT of Okada as described above)) comprises a first clutch (Ozawa; 170, clutch unit - Col. 27, Line 56 (a type of first clutch)) by which the flywheel (Ozawa; 171) is engagable with the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is closed (Ozawa Col. 28, Lines 61-64) and disengagable from the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is open (Ozawa; Col. 29, Lines 62-65)(in the modified Ozawa/Okada, the CVT of Okada has been included between elements 1A and 10 of Ozawa (as described above)), in a third mode (Ozawa; Col. 29, Line 4 - Col. 30, Line 50)
the first clutch (Ozawa; 170) is open (Col. 29, Lines 57-65 (“…a command to the clutch solenoid valve 173 to engage the clutch 8 the clutch unit 170, thereby cutting off transmission of the torque to the flywheel 171…”)) such that transfer of energy between the drive shaft (Ozawa; 1A) and the flywheel (Ozawa; 171) in either direction is prevented (Col. 29, Lines 57-65 (“…a command to the clutch solenoid valve 173 to engage the clutch 8 the clutch unit 170, thereby cutting off transmission of the torque to the flywheel 171…”)); and 
the second clutch (Ozawa; 172, brake unit - Col. 27, Line 56 (a type of second clutch as described in Col. 27, Line 65 - Col 28, Line 18; Col. 29, Lines 10-15, as well as Col. 30, Lines 20-48 (see Fig. 21 at curve labeled “MECHANICAL SUPERCHARGER”))) is closed (Ozawa; Col. 30, Lines 20-48 (“…Simultaneously, the controller 60 outputs a command to the brake solenoid valve 174 to establish the engagement between the brake plates 172a and the fixed-side brake plates 172b under a hydraulic pressure supplied through the brake solenoid valve 174…”)) such that transfer of energy between the flywheel and the supercharger in that 15direction is enabled (Ozawa; Col. 30, Lines 20-48 (“…If the above process is carried out by using the brake 172 alone, friction heat would be excessively generated due to a brake load, particularly, in a transient slipping state, resulting in the problem of causing a creep condition or deteriorating durability. By contrast, with the above arrangement, the brake load can be relieved by utilizing the inertial force of the flywheel 171…”).
Ozawa/Weyer/Okada fails to teach wherein in the second mode the bypass loop valve is set to close the bypass loop.
Ozawa teaches wherein in a mode (Col. 16, Lines 20-28) the bypass loop valve (Ozawa; 22) is set to close the bypass loop (Ozawa; 21a)(see Fig. 1 and Col. 16, Lines 20-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Ozawa’s setting of bypass loop valve to close the bypass loop in the third mode of Ozawa/Weyer/Okada for the advantage of supplying the engine through the mechanical supercharger (Ozawa; Col. 19, Lines 23-30) which increases engine output (Ozawa; Col. 1, Lines 10-11).
Re claim 15:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 11 (as described above) wherein the first linkage (Ozawa; 6/7/8/12/13/14/175/170 (modified to include CVT of Okada as described above)) comprises a first clutch (Ozawa; 170, clutch unit - Col. 27, Line 56 (a type of first clutch)) by which the flywheel (Ozawa; 171) is engagable with the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is closed (Ozawa Col. 28, Lines 61-64) and disengagable from the variable belt drive (Okada; CVT) when the first clutch (Ozawa; 170) is open (Ozawa; Col. 29, Lines 62-65)(in the modified Ozawa/Okada, the CVT of Okada has been included between elements 1A and 10 of Ozawa (as described above)), in a fourth mode (Ozawa; Col. 29, Line 4 - Col. 30, Line 50)
the first clutch (Ozawa; 170) is open (Col. 29, Lines 57-65 (“…a command to the clutch solenoid valve 173 to engage the clutch 8 the clutch unit 170, thereby cutting off transmission of the torque to the flywheel 171…”)) such that transfer of energy between the drive shaft (Ozawa; 1A) and the flywheel (Ozawa; 171) in either direction is prevented (Col. 29, Lines 57-65 (“…a command to the clutch solenoid valve 173 to engage the clutch 8 the clutch unit 170, thereby cutting off transmission of the torque to the flywheel 171…”)); and 
the second clutch (Ozawa; 172, brake unit - Col. 27, Line 56 (a type of second clutch as described in Col. 27, Line 65 - Col 28, Line 18; Col. 29, Lines 10-15, as well as Col. 30, Lines 20-48 (see Fig. 21 at curve labeled “MECHANICAL SUPERCHARGER”))) is open (Ozawa; Col. 29, Lines 4-52 (“…For the brake unit 172, as with the above state, the controller 60 continually outputs a command to the brake solenoid valve 174, allowing the brake unit 172 to freely rotate…”)) such that the supercharger (Ozawa; 20) is disconnected from the linkage (Ozawa; Col. 29, Line 66 - Col. 30, Line 6 (“…the ring gear 14 is rotated at the further sped-up position 6F. Accordingly, the speed of the mechanical supercharger 20 is quickly reduced So that it rotates in the nearly Zero position 6S as shown in FIGS. 20 and 21…” (element 172 is still open as described in Col. 29, Lines 12-15; see Fig. 21 where speed of Mechanical Supercharger is reduced from speed of Engine after M6))).
Ozawa/Weyer/Okada fails to teach wherein in the fourth mode the bypass loop valve is set to open the bypass loop such that the supercharger is disconnected from inlet air.
Ozawa teaches wherein in a mode (Ozawa; Col. 19, Lines 11-30) the bypass loop valve (Ozawa; 22) is set to open the bypass loop (Ozawa; 21a) such that the supercharger (Ozawa; 20) is disconnected from inlet air (see Fig. 1 and Col. 19, Lines 23-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Ozawa’s setting of bypass loop valve to open the bypass loop in the fourth mode of Ozawa/Weyer/Okada for the advantage of reducing energy loss (Ozawa; Col. 19, Lines 23-30).
Re claim 16:
Ozawa discloses a method (Ozawa; Col. 28, Line 32 - Col. 30, Line 50) of controlling an engine assembly (Figs. 1 and 19 (shown as a type of engine assembly; see Col. 27, Lines 59-64 describes that only the elements unique to a specific embodiment are shown while the other (non-unique) components are omitted)), the engine assembly (Figs. 1 and 19) 25comprising: 
an internal combustion engine (1, engine - Col. 15, Line 40 (a type of internal combustion engine, see Col. 2, Line 32)) having: a combustion chamber (Col. 2, Line 32 - “combustion pressure in a cylinder” (for there to be combustion pressure within a cylinder requires a type of combustion chamber)); an air inlet (23, intake pipe - Col. 16, Line 12) for 5supplying air to the combustion chamber (Col. 16, Lines 23-28); a fuel injector (Col. 16, Line 38 - “…fuel injected to the engine…” (for fuel to be injected to the engine requires a type of fuel injector)) for supplying fuel to the combustion chamber (Col. 16, Line 38 - “…fuel injected to the engine…”); an exhaust outlet for releasing exhaust gas from the combustion chamber (element 1 is a type of internal combustion engine (see Col. 2, Line 32) and internal combustion engines inherently include a type of exhaust outlet for releasing exhaust gas) and a rotatable drive shaft (1A, output shaft - Col. 15, Line 40 (a type of rotatable drive shaft as shown in Fig. 19)), wherein combustion of fuel in air within the combustion chamber results in rotation of the drive shaft (inherent function of internal combustion engine); 
a supercharger system (Col. 16, Lines 12-19 - “suction side of the mechanical supercharger…the delivery side of the mechanical supercharger” (person having ordinary skill in the art would recognize elements 20 and its suction and delivery sides collectively form a type of supercharger system)) comprising a supercharger compressor (20, mechanical supercharger - Col. 15, Lines 40-41 (a supercharger is a type of compressor)) configured to receive kinetic energy from the drive shaft (1A)(see Fig. 19 - element 20 is shown configured to be driven (receive kinetic energy) from element 1A through elements 6, 7, and 10) and to compress air for use in combustion in the 15combustion chamber (inherent function of a supercharger, see Col. 18, Lines 14-17); 
a flywheel (171, flywheel - Col. 27, Line 57) configured for kinetic energy storage (see Fig. 21 at line labeled “FLY-WHEEL” and Col. 29, Lines 66-67); 
5 a first linkage (6, gear - Col. 16, Line 53; 7, gear - Col. 16, Line 54; 12, planet gears - Col. 16, Line 51; 13, planetary carrier - Col. 16, Line 51; 14, ring gear - Col. 16 Lines 51-52; 175, gear - Col. 28, Lines 3-4; 8, gear - Col. 28, Line 2; 170, clutch unit - Col. 27, Line 56 (elements 6, 7, 8, 12, 13, 14, 175, and 170 are collectively shown as a type of first linkage in Fig. 19 and as described in Col. 27, Line 65 - Col. 28, Line 11)) between the drive shaft (1A) and the flywheel (171)(see Fig. 19 - elements 6/7/8/12/13/14/175/170 are shown between element 1A and element 171); and 
a second linkage (11, sun gear - Col. 16, Lines 50-51 (shown as a type of second linkage in Fig. 19)) between the first linkage (6/7/8/12/13/14/175) and the supercharger compressor (20)(see Fig. 19 - element 11 is shown between element 6/7/8/12/13/14/175/170 and element 20); the method comprising: 
in an energy storage mode (Col. 29, Line 53 - Col. 30, Line 14 (a type of energy storage mode, see specifically Col. 29, Lines 66-67)), transferring energy via the first linkage (6/7/8/12/13/14/175/170) to the flywheel (171) 10for storage of energy on the flywheel (Col. 29, Lines 66-67); and 
in an energy release mode (Col. 30, Lines 15-50 (a type of energy release mode, see specifically Col. 30, Lines 46-48)), transferring energy from the flywheel (170) to either or both of:
(a) the drive shaft via the first linkage; and 
(b) the supercharger system (20) via the second linkage (11)(Col. 30, Lines 15-50 (“…whereupon the mechanical super charger 20 is quickly sped up with the rotational speed of the engine 1 through the planetary gears 12, the planetary carrier 13, and the sun gear 11…”)).  
Ozawa fails to disclose the engine assembly comprising a turbocharger system comprising: a turbine configured to recover energy from 10exhaust gas provided via the exhaust gas outlet; and a turbocharger compressor configured to receive energy from the turbine and thereby to compress air for use in combustion of fuel in the combustion chamber.
Weyer teaches an engine assembly (Fig. 1 (shown as a type of engine assembly)) comprising a turbocharger system (14, turbocharger - Para 14) comprising a turbine (16, turbine part - Para 14) configured to recover energy from 10exhaust gas provided via an exhaust gas outlet (62, exhaust manifold - Para 19 (a type of exhaust gas outlet as shown in Fig. 1))(see Fig. 1 and Para 14); and a turbocharger compressor (18, compressor part - Para 14) configured to receive energy from the turbine (16)(see Fig. 1 - element 18 is shown driven by element 16 via an unlabeled shaft) and thereby to compress air for use in combustion of fuel in a combustion chamber (see Fig. 1 and Paras 1 and 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine assembly of Ozawa after the engine assembly of Weyer (thereby including the turbocharger system of Weyer in the engine assembly of Ozawa) for the advantage making use of exhaust energy to compress air to thereby convey a greater mass of air to the combustion chamber of the internal combustion engine (Weyer; Para 1).
Ozawa/Weyer fails to disclose wherein the [first] linkage comprises a variable belt drive.
Okada teaches an engine assembly (Fig. 1 (a type of engine assembly is shown)) wherein a first linkage (Col. 2, Line 38 - “…CVT (a couple of variable or changeable pulleys 24 and 24 and a variable belt 25)…” (a CVT is a type of a first linkage as shown in Fig. 1)) comprises a variable belt drive (Col. 2, Lines 38-50 (a type of variable belt drive is described)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the first linkage of Okada (Okada; Col. 2, Line 38 - “…CVT (a couple of variable or changeable pulleys 24 and 24 and a variable belt 25)…”) could have been included with the first linkage of Ozawa (Ozawa; 6/7/8/12/13/14/175) by inserting the first linkage of Okada between the drive shaft of Ozawa (Ozawa; 1A) and the planetary gear of Ozawa (Ozawa; 10, differential planetary gearing - Col. 15, Line 39) because Okada teaches wherein the first linkage (Okada; Col. 2, Line 38 - “…CVT (a couple of variable or changeable pulleys 24 and 24 and a variable belt 25)…”) connects a drive shaft (Okada; 10, crankshaft - Col. 2, Line 18 (a type of drive shaft as shown in Fig. 1)) and a planetary gear mechanism (Okada; 14, Col. 2, Lines 24-25)(Okada; see Fig. 1 - elements 24/25 are shown connecting element 10 and 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine assembly of Ozawa after the engine assembly of Okada (thereby including the first linkage of Okada with the first linkage in the system of Ozawa/Weyer by inserting the first linkage of Okada between the drive shaft of Ozawa (Ozawa; 1A) and the planetary gear of Ozawa (Ozawa; 10, differential planetary gearing - Col. 15, Line 39)) for the advantage of being able to seamlessly change the gear ratio of the linkage through a continuous range of gear ratios (well-known function of a CVT).
Re claim 17:
Ozawa/Weyer/Okada teaches the method (Ozawa; Col. 28, Line 32 - Col. 30, Line 50) of claim 16 (as described above) wherein a transition between the energy storage mode (Ozawa; Col. 29, Line 53 - Col. 30, Line 14) and the energy release mode (Ozawa; Col. 30, Lines 15-50) is enabled either (a) by a change in engine speed (Ozawa; Col. 30, Lines 15-50- “…when the vehicle is further accelerated…”) or (b) in the variable ratio within the first linkage.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (U.S. 5,890,468) in view of Weyer et al. (U.S. 2011/0100339) and Okada (U.S. 5,133,188), as applied to claim 1 above, and further in view of Burtt (U.S. 2017/0002729).
Re claim 10:
Ozawa/Weyer/Okada teaches the engine assembly (Ozawa; Figs. 1 and 19) of claim 1 (as described above).
Ozawa/Weyer/Okada fails to disclose wherein the supercharger system comprises a plurality of supercharger compressors.
Burtt teaches wherein a supercharger system (see Fig. 6 at elements 130 and 32 and Para 49 - “As shown, the supercharger includes first and second centrifugal compressors 130, 132 connected in series…” (person having ordinary skill in the art would recognize elements 130 and 132 collectively form a type of supercharger system)) comprises a plurality of supercharger compressors (130, first centrifugal compressor - Para 49; 132, second centrifugal compressor - Para 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the supercharger system of Ozawa/Weyer/Okada (Ozawa; 20) after that of Burtt (thereby including the plurality of supercharger compressors of Burtt in the system of Ozawa/Weyer/Okada) for the advantage of improved compressor efficiency (Burtt; Para 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/20/22